Citation Nr: 0725176	
Decision Date: 08/14/07    Archive Date: 08/20/07

DOCKET NO.  05-41 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Whether new and material evidence has been received 
permitting a claim for service connection for a brain tumor 
to be reopened.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

D. B. Weiss, Counsel


INTRODUCTION

The veteran served on active duty from March 1970 to June 
971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa, that denied the issue on appeal.

In June and November 2006, the veteran submitted additional 
evidence in support of his claim.  While the veteran waived 
RO consideration of the evidence submitted in June 2006, 
there was no waiver submitted with the evidence submitted in 
November 2006.  However, no prejudice to the veteran arises 
because of the favorable determination herein on the issue of 
whether the claim may be reopened at this time; therefore, 
the Board may proceed.  See Thurber v. Brown, 5 Vet. App. 119 
(1993).  A video conference hearing was held in this case 
before the undersigned Veterans Law Judge in November 2006.  

The reopened claim of service connection for a brain tumor is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran if additional 
action on his part is required.


FINDINGS OF FACT

1.  Service connection was previously denied for a brain 
tumor by a September 1997 rating decision.  The veteran was 
informed of this decision, including his right to appeal, and 
he did not appeal.

2.  The evidence received since the last prior denial was not 
previously submitted to agency decisionmakers, relates to an 
unestablished fact necessary to substantiate the claim, is 
not cumulative or redundant of the evidence of record at the 
time of the last prior final denial, and raises a reasonable 
possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence having been received to reopen the 
claim of entitlement to service connection for a brain tumor, 
the claim is reopened.  38 U.S.C.A. §§ 5107, 5108, 7105 (West 
2002); 38 C.F.R. § 3.156(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


Veterans Claims Assistance Act of 2000 (VCAA) 

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  

Letters to the veteran in March and August 2003 and February 
and May 2004 fully satisfied the duty to notify provisions.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The letters advised 
the veteran what information and evidence was needed to 
substantiate the claim decided herein and what information 
and evidence must be submitted by him, namely, any additional 
evidence and argument concerning the claimed condition and 
enough information for the RO to request records from the 
sources identified by the veteran.  In this way, he was 
advised of the need to submit any evidence in his possession 
that pertains to the claim.  He was specifically told that it 
was his responsibility to support the claim with appropriate 
evidence.  Finally, the letters advised him what information 
and evidence would be obtained by VA, namely, records like 
medical records, employment records, and records from other 
Federal agencies.  

Although only the first of these letters was sent prior to 
initial adjudication of the veteran's claim, this was not 
prejudicial to him, since he was subsequently provided 
adequate notice, and the claim was readjudicated and a 
statement of the case was provided to the veteran in November 
2005.  A March 2006 VCAA letter advised the veteran regarding 
effective dates and disability ratings.  See Dingess v. 
Nicholson, 19 Vet. App. 473, 490 (2006).  

The veteran's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  There is no indication in the record that 
any additional evidence, relevant to the issue decided 
herein, is available and not part of the claims file.  The 
veteran was also accorded VA examination, as noted below, 
under 38 C.F.R. § 3.159(c)(4).  As there is no indication 
that any failure on the part of VA to provide additional 
notice or assistance reasonably affects the outcome of this 
case, the Board finds that any such failure is harmless.  See 
Sanders v. Nicholson, No. 06-7001, U.S. Fed. Cir. (May 15, 
2007); see also Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 
5, 2006).  


New and Material Evidence.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Evidence of 
continuity of symptomatology from the time of service until 
the present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

Governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200.  Except in the case 
of simultaneously contested claims, a notice of disagreement 
shall be filed within one year from the date of mailing of 
the notice of the result of the initial determination.  
38 U.S.C.A. § 7105.  Rating actions from which an appeal is 
not timely perfected become final.  38 U.S.C.A. § 7105; 
38 C.F.R. § 20.1103.  

Despite the finality of a prior decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  The United States Court of Appeals for 
Veterans Claims has held that, when "new and material 
evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

For claims filed on or after August 29, 2001, such as the 
veteran's, 38 C.F.R. § 3.156(a) provides that a claimant may 
reopen a finally adjudicated claim by submitting new and 
material evidence.  New evidence means existing evidence not 
previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 66 
Fed. Reg. 45,620, 45,630 (August 29, 2001).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a claimant's injury 
or disability, even where it would not be enough to convince 
the Board to grant a claim.  

The evidence submitted to reopen a claim is presumed to be 
true for the purpose of determining whether new and material 
evidence has been submitted, without regard to other evidence 
of record.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).

A rating decision dated in September 1997 denied service 
connection for a brain tumor, noting that the claim was based 
on the veteran's theory that working with red (lead) paint, 
asbestos, and other chemicals in service in areas without 
ventilation led to his brain tumor diagnosed in 1995.  It was 
noted that the veteran was seen in January 1995 for various 
symptoms and that in April 1995, he had a seizure and was 
diagnosed with left frontal low grade glioma.  The medical 
evidence did not provide any basis to relate this to service, 
paint, or asbestos exposure therein.  A VA examination was 
noted to reveal the veteran's history of resection of the 
glioma as well as his service history of grading down metal, 
painting, tearing down pipes lined with asbestos and 
recalling times when he felt "high."  He also remembered 
being warned not to breathe very hard [during this work].  He 
claimed he noted development of shortness of breath and 
fatigue in the early 1980's, but the examination did not 
provide any medical link between the veteran's service and 
his brain tumor.  As such, the claim was denied.  The veteran 
was notified of the rating decision in September 1997 and his 
appellate review rights and he did not appeal.  As such, the 
rating decision became final.  38 U.S.C.A. § 7105.

In February 2003, the veteran indicated his desire to reopen 
the claim for service connection.  Additional evidence 
received includes VA examination and treatment records, 
service personnel records received through a request for 
verification of asbestos exposure, and private records of the 
University of Iowa, the Social Security Administration, 
Finley Rehabilitation, and Dubuque Internal Medicine.  These 
records primarily demonstrate continued treatment for brain 
tumor including a recurrence, a finding of cancer (anaplastic 
oligodendroglioma as opposed to the former meningioma), and 
the opinion of a private medical oncologist, Dr. H., of 
Dubuque Internal Medicine.  VA examination in March 2005 
disclosed the veteran's history of repainting with lead based 
paint and tearing out ductwork, which the examiner felt was 
not necessarily involving asbestos as that compound was 
usually reserved for high temperature equipment.  The 
examiner opined that it was less than as likely as not that 
asbestos and lead were causative of brain cancer, as the 
exact cause of most brain tumors was unknown, and, while 
there were known complications of lead and asbestos exposure, 
brain tumors were not usually 


associated with these exposures.  However, Dr. H. opined in 
May 2006 that while there was no definite scientific evidence 
to link brain cancer to lead paint or asbestos, it was known 
that asbestos can be associated with lung cancer, so he felt 
it was possible that it could be associated with brain tumors 
as well. 

The veteran and his wife testified before the undersigned in 
November 2006 that his first brain tumor was not cancerous, 
but his second one was.  While in service, he had worked 
decommissioning a ship and had been exposed to asbestos and 
lead paint.  He was in receipt of Social Security disability 
benefits.  He felt that his private doctors supported his 
claim for service connection.

The Board has carefully considered the evidence received 
since the September 1997 rating decision.  The claim was 
denied then because of the absence of any medical evidence 
linking a brain tumor to service.  As such, according the 
veteran the benefit of the doubt, the additional evidence 
from Dr. H. is new and material in light of the reason for 
the prior denial, because it provides some medical evidence 
linking the veteran's cancer to alleged exposures in service.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.156.  The Board is highly 
mindful of the holding in Hodge v. West, supra, that new 
evidence could be sufficient to reopen a claim if it could 
contribute to a more complete picture of the circumstances 
surrounding the origin of a claimant's disability, even where 
it would not be enough to convince the Board to grant a 
claim.  

Adjudication of the veteran's appeal does not end with the 
finding that new and material evidence has been received.  In 
further adjudication of the claim, the presumption that the 
additional evidence is true without regard to the other 
evidence of record no longer applies.  See Duran v. Brown, 7 
Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

For the reasons stated in the REMAND portion of this decision 
below, the Board concludes that additional development and 
adjudication is required in order to address the merits of 
the underlying service connection claim.




ORDER

New and material evidence having been received to reopen the 
claim of entitlement to service connection for a brain tumor, 
the claim is reopened.  To this extent only, the benefit 
sought on appeal is allowed.


REMAND

The Board concludes that although new and material evidence 
has been received to reopen this claim, it may not go forward 
to decide the case on a de novo basis without prejudice to 
the veteran.  The Board notes that the veteran has not had 
the benefit of initial RO consideration of the case on a de 
novo basis.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Additional evidence has also been received without any waiver 
of RO consideration of that evidence.  See Thurber v. Brown, 
5 Vet. App. 119 (1993).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for brain tumor 
or any sequelae thereof since August 
2006.  After securing the necessary 
release, the RO should attempt to obtain 
these records.

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record, according the case review on a de 
novo basis.  If the benefit sought on 
appeal remains denied, the appellant and 
his representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.  
The supplemental statement of the case 
should discuss all the evidence received 
since the issuance of the November 2005 
statement of the case.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  In this 
regard, the veteran and his representative are reminded that 
in order to grant the claim, the VA is looking for a medical 
opinion statement that indicates that it is at least as 
likely as not that his brain tumor is related to service or 
any incident thereof.  (See Transcript of hearing at pages 
26.)

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


